DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al. (US Pat. 9418994; hereinafter “Chao”).
Chao discloses [Re claim 8] a method for semiconductor processing, the method comprising: forming a first fin 110b (col. 4, lines 15-20) and a second fin 110a (col. 4, lines 15-20) protruding above a first isolation region 120 (col. 5, lines 50-56) (see fig. 2H), wherein the first fin protrudes 110b above the first isolation region 120 a first distance (H2) (see fig. 2H), wherein the second fin 110a protrudes above the first isolation region 120 a second distance (H1) (see fig. 2H), wherein the first distance (H2) is greater than the second distance (H1) (col. 5, lines 65-67; see fig. 2H); forming a first gate structure 220b (col. 7, lines 65-67) over the first fin 110b (see fig. 5B); and forming a second gate structure 220a (col. 7, lines 65-67) over the second fin 110a (see fig. 5B), wherein an upper surface (top surface) of the first gate structure 220b is level with an upper surface (top surface) of the second gate structure 220a (col. 8, lines 1-3; see fig. 5B).
Chao discloses [Re claim 10] wherein the first gate structure 220b and the second gate structure 220a are dummy gate structures (col. 7, lines 56-59; col. 8, lines 7-10), and further comprising replacing at least portions of the first gate structure 220b and the second gate structure 220a with a first replacement gate structure 144 (gate structure in a region 20) and a second replacement gate structure 144 (gate structure in another region 10) (see fig. 6F).
Chao discloses [Re claim 11] wherein the first replacement gate structure 144 and the second replacement gate structure 144 comprises a same one or more conductive layers 142 (col. 9, lines 38-60).
Chao discloses [Re claim 12] wherein the first replacement gate structure 144 is associated with a first threshold voltage, and wherein the second replacement gate structure 144 is associated with a second threshold voltage, wherein the second threshold voltage is different than the first threshold voltage (the gate structure in one region 20 and the gate structure in another region 10 have different threshold voltages because of different dimensions and numbers of channels and source/drain).
Chao discloses [Re claim 13] wherein an upper surface (top surface) of the first replacement gate structure 144 (gate structure in a region 20) is level with an upper surface (top surface) of the second replacement gate structure 144 (gate structure in another region 10) (see fig. 6F).
Chao discloses [Re claim 14] further comprising forming a second isolation region 132 (col. 8, lines 37-40) over the first isolation region 120 (see fig. 6F), wherein the upper surface (top surface) of the first replacement gate structure 144 is level with an upper surface (top surface) of the second isolation region 132 (see fig. 6F).
Chao discloses [Re claim 15] a method for semiconductor processing, the method comprising: forming a first fin 110b (col. 4, lines 15-20) and a second fin 110a (col. 4, lines 15-20) protruding from a substrate 102 (see fig. 2H) and extending through a first isolation region 120 (col. 5, lines 50-56) (see fig. 2H), wherein the first fin 110b has a greater height (H2) above the first isolation region 120 than the second fin 110a (col. 5, lines 65-67; see fig. 2H); forming a first dummy gate structure 220b (col. 7, lines 56-67) over the first fin 110b (see fig. 5B) and a second dummy gate structure 220a (col. 7, lines 56-67) over the second fin 110a (see fig. 5B); forming a second isolation region 132 (col. 8, lines 37-40) on opposing sides of the first dummy gate structure 220b and the second dummy gate structure 220a (see fig. 6D); removing the first dummy gate structure 220b to expose the first fin 110b (col. 9, lines 4-16) and removing the second dummy gate structure 220a to expose the second fin 110a (col. 9, lines 4-6) (see fig. 6E); and forming a first replacement gate structure 144 (gate structure in a region 20) over the first fin 110b and a second gate replacement structure 144 (gate structure in another region 10) over the second fin 110a (see fig. 6F).
Chao discloses [Re claim 16] wherein an upper surface (top surface) of the first replacement gate structure 144 (gate structure in a region 20) is level with an upper surface (top surface) of the second replacement gate structure 144 (gate structure in another region 10) (see fig. 6F).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,692,770 (hereinafter “Pat-770”).   Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-770 discloses all the claimed limitations.  See rejection below.
Note that the present application is a continuation case of application 16/907,570 (Pat. 11,094,828), the present application is not a divisional case of application 15/993,210 (Pat. 10,692,770).  Further, the Requirement for Restriction/Election made in application 15/993,210 (Pat-770) was between inventions of process of making and product made, and the present application and Pat-770 are both methods for semiconductor processing cases.  Therefore, nonstatuttory double patenting with Pat-770 is valid.
Pat-770 discloses [Re claim 1] a method for semiconductor processing, the method comprising: etching trenches in a substrate to define a first fin and a second fin (see claim 16); recessing the second fin (see claim 16); forming a first isolation region adjacent the first fin, wherein the first fin extends above the first isolation region by a first distance (see claim 16); forming a second isolation region adjacent the second fin, wherein the second fin extends above the second isolation region by a second distance (see claim 16), wherein the first distance is greater than the second distance (see claim 16); and forming a first gate structure over the first fin and a second gate structure over the second fin (see claim 16), wherein a third distance from an upper surface of the first fin to an upper surface of the first gate structure is less than a fourth distance from an upper surface of the second fin to an upper surface of the second gate structure (see claim 16).

Allowable Subject Matter
Claims 2-7, 9 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites the first gate structure comprises a first dummy gate structure, wherein the second gate structure comprises a second dummy gate structure, further comprising: replacing the first gate structure with a first replacement gate structure; and replacing the second gate structure with a second replacement gate structure, wherein a fifth distance from the upper surface of the first fin to an upper surface of the first replacement gate structure is less than a sixth distance from the upper surface of the second fin to an upper surface of the second replacement gate structure.   
Claim 6 recites forming the first isolation region and the second isolation region comprises: forming one or more layers of dielectric material adjacent the first fin and the second fin prior to recessing the second fin; and recessing the one or more layers of dielectric material after recessing the second fin to form the first isolation region and the second isolation region.
Claim 7 recites recessing the second fin comprises a wet etch process.
Claim 9 recites depositing one or more dielectric layers in the trenches, wherein an upper surface of the first fin and an upper surface of the second fin are exposed; forming a mask over the first fin; recessing the second fin below an upper surface of the one or more dielectric layers; and recessing the one or more dielectric layers to form the first isolation region.
Claim 17 recites the first replacement gate structure has a first distance from an end of the first replacement gate structure to the first fin, wherein the second replacement gate structure has a second distance from an end of the second replacement gate structure to the second fin, wherein the first distance is different than the second distance, wherein the first fin is a closest first fin to the end of the first replacement gate structure, wherein the second fin is a closest second fin to the end of the second replacement gate structure.
Claim 18 recites forming one or more layers of dielectric material adjacent the first fin and the second fin, wherein an upper surface of the second fin is exposed; recessing the second fin below an upper surface of the one or more layers of dielectric material; and recessing the one or more layers of dielectric material, thereby forming the first isolation region.
Claim 20 recites a thickness of the first replacement gate structure over the first fin is different than a thickness of the second replacement gate structure over the second fin.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 3-5 and 19 variously depends from claim 2 or 18, so they are objected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        October 21, 2022